Citation Nr: 1605415	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  01-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Robert Caldwell, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which the RO, in pertinent part, denied service connection for major depressive disorder.

In January 2003, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In July 2004 and November 2006, the Board remanded the appeal for additional development.

In an August 2009 decision, the Board denied service connection for an acquired psychiatric disorder.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the Board's August 2009 decision denying service connection for an acquired psychiatric disorder and remanded the matter to the Board for further proceedings consistent with the decision.

In November 2011, the Board remanded the claim for additional development, including a supplemental medical opinion.

In a November 2012 decision, the Board denied service connection for an acquired psychiatric disorder and a personality disorder.  The Veteran again appealed the Board's decision to the Court.  In a July 2014 Memorandum Decision, the Court vacated the Board's November 2012 decision denying service connection for an acquired psychiatric disorder and a personality disorder and remanded the matter to the Board for further proceedings consistent with the decision.

(The issues of entitlement to service connection for high blood pressure, erectile dysfunction, and gout, as well as entitlement to an increased rating for bilateral hearing loss, were addressed in a separate Board decision under a different docket number.)

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) has been raised by the record in a January 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's dysthymia is attributable to service.  (The grant includes all depressive/mood disorder diagnoses.)


CONCLUSION OF LAW

Dysthymia was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

To the extent that the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.




Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of § 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that he has an acquired psychiatric disorder which originated in service.  For the reasons that follow, the Board finds that the evidence is at least in equipoise as to whether an acquired psychiatric disorder was incurred in service.  Therefore, service connection is warranted.

The Veteran's service treatment records are negative for complaints or diagnoses of any psychiatric disorder.  His July 1979 enlistment examination reflects a normal psychiatric evaluation, and his July 1983 discharge examination was normal.  At separation, the Veteran denied experiencing depression, excessive worry, or nervous trouble of any sort.  However, a review of his service personnel records reveals a history of citations for insubordination and poor performance.  In July 1980, he was cited for "overindulgence with alcoholic beverages," with a note indicating that "his drinking is affecting his job performance."  A notation from July 1983 reflects that he was "not recommended for reenlistment because of a pattern of misconduct."

The Veteran filed a claim for "unsociability" in July 2001.  There is no documented treatment for a psychiatric disorder prior to his claim for compensation.

On VA examination in January 2002, the Veteran reported that he was "kicked out" of the Marine Corps and was not allowed to re-enlist.  He stated that his commanding officer did not like him and that the experience was very disappointing to him because he had planned on a career in the military.  He reported that he began to drink heavily and use crack cocaine while in the Marines.  The examiner diagnosed the Veteran with major depressive disorder, which "appeared to have been ongoing for a number of years."  The examiner also noted a history of polysubstance abuse and an unstable work history since discharge.  The examiner indicated that the Veteran has "significant stressors" in service, where he was ridiculed and made fun of, and that he was "quite discouraged and depressed" about not being able to pursue a career in the Marine Corps.  However, the examiner did not explicitly offer an opinion regarding whether the Veteran's major depressive disorder was related to service.

An April 2003 evaluation from Dr. O'Leary, a private psychologist, reflects that the Veteran was diagnosed as having major depression, recurrent; dysthymia, childhood onset; anxiety disorder, not otherwise specified (NOS); and a learning disorder NOS.  The examiner also noted that the Veteran had paranoid and possibly borderline personality traits and that posttraumatic stress disorder (PTSD) should be ruled out.  Dr. O'Leary noted that the Veteran reported being a nervous and anxious child and that the Veteran believed he had emotional problems as a youth.  However, he indicated that the Veteran was an inadequate historian, especially relating to his early developmental history.

VA outpatient records dated in July and September 2003 reflect that the Veteran was diagnosed as having major depression.

On VA examination in January 2007, the Veteran stated that he was ridiculed by his fellow service members due to his lack of size and the difficulty he had completing certain tasks.  He described acrimony with superior officers and reported that his only recreation was going into the nearby town and drinking at various bars on a regular basis.  He reiterated that he had hoped to make a career for himself in the Marine Corps and was disappointed when he was not recommended for re-enlistment.  Following discharge, he reported struggling with polysubstance abuse and being unable to keep a stable job.  The examiner noted that the Veteran had a history of major depressive disorder, but opined that such was in remission and in any event was not attributable to military service.  The examiner also diagnosed a personality disorder, NOS, mixed type, moderately severe; as well as a learning disorder, NOS.  The examiner opined that the Veteran's psychiatric disorders were of a "lifelong type with origins prior to military enlistment," and that it was "much less likely than not that [the Veteran's] psychiatric difficulties, depression or otherwise, were caused by events during his tour in the Marine Corp."

In November 2011, the Board remanded the claim for clarification as to whether a psychiatric disorder existed prior to service and, if so, whether there was clear and unmistakable evidence that the disorder was not aggravated by service.

In December 2011, the VA examiner who conducted the January 2007 examination provided a supplemental opinion.  After reviewing the record, the examiner opined that only a personality disorder existed prior to service.  The examiner further opined that the Veteran's later diagnosed major depressive disorder was not manifested in service or for a substantial time thereafter.  Rather, the examiner noted, the Veteran "encountered many vicissitudes of life in which his progress and interpersonal relationships were hindered by his personality patterns and subsequent to which he did become clinically depressed," but that the "occurrence of depression in years following military service does not, in the present examiner['s] opinion, have a substantiated basis for origin during or as a result of active military service."  Notably, the examiner indicated that the Veteran's substance abuse problems post-dated service.

In a November 2012 decision, the Board denied the claim, finding that the weight of the evidence demonstrated that the Veteran had a lifelong personality disorder that preexisted active duty and that an acquired psychiatric disorder did not develop until many years after discharge.  With regard to the determination of a preexisting personality disorder, the Board found that the presumption of soundness did not apply since personality disorders were not considered a "disease or injury" under the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  In support of this finding, the Board noted that the December 2011 supplemental opinion was "especially probative" in finding that the Veteran's reported pre- and in-service symptoms were attributable solely to a personality disorder, and that an acquired psychiatric disorder did not manifest until many years after his discharge.

In July 2014, the Court issued a Memorandum Decision vacating the Board's November 2012 decision.  The Court essentially found that the Board was in err when it relied on the December 2011 supplemental opinion to deny the Veteran's claim.  The Court noted that the December 2011 supplemental opinion was internally inconsistent and lacked logical support, specifically with regard to the onset of the Veteran's substance abuse and the inconsistent diagnoses noted by the examiner.  As a result, the opinion was inadequate to support a finding adverse to the Veteran.  The Court then directed the Board to "consider whether use of its authority under 38 U.S.C. § 7109 to obtain an independent medical opinion is warranted given the complexity of [the Veteran's] condition and apparent controversy surrounding his claim, namely, [the VA examiner's] seeming disdain for [the Veteran]."

The Board obtained an IME opinion in September 2015.  After reviewing the entire record, the examiner first concluded that, based on the information of record, she did not believe there was sufficient evidence to diagnose the Veteran with a personality disorder that pre-existed service.  The examiner further opined that, although the record warranted further inquiry into a possible adjustment disorder or mood disorder predating service, the record did not clearly and unmistakably establish that any acquired psychiatric disorder other than personality disorder predated service.

Next turning to whether an acquired psychiatric disorder was incurred in or is related to service, the IME opinion discussed the various in-service stressors reported by the Veteran, including his complaints of verbal and physical abuse and polysubstance abuse.  The examiner noted that these complaints escalated over the years.  Following a comprehensive summary of post-service treatment, as well as lay statements provided by the Veteran, the examiner opined: "Overall, the Veteran's records show consistent mention of depressed mood, lack of motivation, irritability, anger outbursts and anxiety," as well as passive thoughts of death and feelings of helplessness.  Given the above, the examiner concluded that the Veteran met the diagnostic criteria for dysthymia-i.e., long-lasting mood disorder.  The examiner noted that the Veteran did not currently meet the criteria for major depressive disorder, but may have in the past.  The examiner added: "Based on the presence of the stressors in the military service and the ongoing symptoms reported by the Veteran ever since, I am of the opinion that there is >50% likelihood that the diagnosis of dysthymia is related to the Veteran's service."  The examiner further opined that a diagnosis of personality disorder was speculative, as the Veteran's symptoms "can be explained by dysthymia, major depressive disorder and/or PTSD."  Moreover, the examiner noted a dearth of symptoms that would be associated with personality disorder, such as pervasive legal issues, chaotic relationships, ongoing paranoia, obsessive behavior, or inflated self-esteem.

As an initial matter, the IME opinion establishes that the Veteran's in-service psychiatric manifestations, such as they are, are not solely attributable to a personality disorder.  As such, service connection is not barred as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9.  Although the Board previously found, based on the January 2007 and December 2011 VA opinions, that the Veteran's in-service manifestations were due to a personality disorder, the Court's subsequent rulings on the adequacy of these opinions renders them of little probative value.  The presumption of soundness is thus for application with regard to whether an acquired psychiatric disorder other than a personality disorder preexisted service.  See 38 U.S.C.A. §§ 1111, 1137.  Therefore, to rebut the presumption of soundness, VA has the burden to prove, by clear and unmistakable evidence, that the claimed disorder preexisted service.  In light of the IME findings discussed above, the Board finds that VA has not met its burden to show that an acquired psychiatric disorder preexisted service.  See Cotant, 17 Vet. App. at 131.

The IME opinion also noted that the Veteran "could" have PTSD stemming from either in-service abuse or from an incident where he witnessed a friend suffer a head injury in service.  The examiner explained, however, that she could not identify evidence of intrusive thoughts, a necessary component of a PTSD diagnosis.  No other diagnoses of PTSD are of record.  The Board notes that there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  One such requirement is medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. §§ 3.304(f), 4.125.  In this case, a current diagnosis of PTSD has not been shown in accordance with the requirements of § 4.125(a), and therefore service connection for PTSD is not warranted.

However, upon reviewing the entire record, the Board finds that the evidence is in equipoise with regard to whether an acquired psychiatric disorder other than personality disorder or PTSD was incurred in service.  Resolving reasonable double in the Veteran's favor, service connection is warranted for dysthymia.

Essentially, this case boils down to a debate over whether the Veteran's acquired psychiatric disorder manifested many years after his discharge (as the VA examiner maintains) or was incurred as a result of in-service experiences (as the IME maintains).  The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, however, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  Medical opinions are presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

Here, as the Court noted in its April 2011 and July 2014 Memorandum Decisions, the January 2007 and December 2011 VA opinions, which would otherwise weigh against the Veteran's claim, are internally inconsistent and do not adequately explain the origins of the Veteran's psychiatric symptomatology.  Specifically, the Court observed that the VA opinions provide multiple diagnoses without sufficient explanation and appear to mischaracterize the Veteran's reports of in-service substance abuse and its potential causal relationship to an acquired psychiatric disorder.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that medical opinions based on incomplete or inaccurate factual premises are not probative).  On the other hand, the absence of concrete in-service manifestations of psychiatric symptoms limits the probative value of the IME opinion, which purports to link the Veteran's current dysthymia with in-service experiences on the basis of his statements alone.  The remaining medical and lay evidence, including the January 2002 VA examination report and April 2003 private evaluation, is inconclusive.

The Board acknowledges the lack of in-service manifestations of psychiatric problems, including the report of medical examination at separation revealing a normal psychiatric evaluation.  However, in light of the in-service reports of alcohol abuse and disciplinary problems; the consistent, credible statements provided by the Veteran of his in-service experiences and mental health symptoms; and the conflicting medical evidence regarding whether these experiences are linked to current manifestations, the Board finds that it is at least as likely as not that an acquired psychiatric disorder was incurred in service.

For the aforementioned reasons, the Board finds that service connection is warranted for dysthymia.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).





ORDER

Entitlement to service connection for dysthymia is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


